
	
		II
		110th CONGRESS
		2d Session
		S. 2666
		IN THE SENATE OF THE UNITED STATES
		
			February 25, 2008
			Ms. Cantwell (for
			 herself, Mr. Smith,
			 Mr. Kerry, Mr.
			 Coleman, and Mr. Salazar)
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to encourage
		  investment in affordable housing, and for other purposes.
	
	
		1.Short title, etc
			(a)Short
			 titleThis Act may be cited
			 as the Affordable Housing Investment
			 Act of 2008.
			(b)Amendment of
			 1986 CodeExcept as otherwise expressly provided, whenever in
			 this Act an amendment or repeal is expressed in terms of an amendment to, or
			 repeal of, a section or other provision, the reference shall be considered to
			 be made to a section or other provision of the Internal Revenue Code of
			 1986.
			(c)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title, etc.
					TITLE I—Facilitate Development of Housing Credit
				Property
					Sec. 101. Renaming the low-income housing credit as the
				affordable housing credit.
					Sec. 102. Modification of rules for determining applicable
				percentage.
					Sec. 103. Increase in credit for buildings in State designated
				areas.
					Sec. 104. Modification of scattered site rule.
					Sec. 105. Treatment of rural projects.
					Sec. 106. Expansion of allowable basis for community service
				facilities.
					TITLE II—Improve Coordination with Other Federal Housing
				Programs
					Sec. 201. Affordable housing credits allowed for section 8
				moderate rehabilitation developments.
					Sec. 202. Modification to low-income housing credit rules for
				reduction of eligible basis by grants received.
					TITLE III—Facilitate Private Investment Capital to Increase the
				Efficiency of Affordable Housing Investment
					Sec. 301. Repeal of recapture bond rule.
					Sec. 302. Affordable housing credit allowed against alternative
				minimum tax.
					Sec. 303. Interest on qualified mortgage bonds, qualified
				veterans’ mortgage bonds, and qualified residential rental project exempt
				facility bonds exempt from alternative minimum tax.
					TITLE IV—Help Preserve Existing Affordable Housing
					Sec. 401. Repeal of 10-year rule for acquisition housing
				credits.
					Sec. 402. Modification of related person rule for affordable
				housing credit.
					TITLE V—Simplify Administration of the Housing Credit
				Program
					Sec. 501. Elimination of certain annual recertifications of
				tenant incomes.
					TITLE VI—Conform Multifamily Housing Bond Rules to Housing Credit
				Rules
					Sec. 601. Coordination of certain rules applicable to
				affordable housing credit and qualified residential rental project exempt
				facility bonds.
					TITLE VII—Improve the Mortgage Revenue Bond Program
					Sec. 701. Special rule for use of mortgage bonds for disaster
				victims, single parents, and homemakers.
					Sec. 702. Repeal of required use of certain principal
				repayments on qualified mortgage issues to redeem bonds.
					TITLE VIII—Effective Date
					Sec. 801. Effective date.
				
			IFacilitate
			 Development of Housing Credit Property
			101.Renaming the
			 low-income housing credit as the affordable housing credit
				(a)In
			 generalThe heading of section 42 (relating to low-income housing
			 credit) is amended by striking Low-income and inserting
			 Affordable.
				(b)Conforming
			 amendments
					(1)Sections 38(b)(5),
			 42(a), 772(a)(7), and 772(d)(5) are each amended by striking
			 low-income and inserting affordable.
					(2)The headings of
			 subparagraphs (3)(D) and (6)(B) of section 469(i) are each amended by striking
			 low-income and inserting
			 affordable.
					(3)The table of
			 sections for subpart D of part IV of subchapter A of chapter 1 is amended by
			 striking the item relating to section 42 and inserting the following:
						
							
								Sec. 42. Affordable housing
				credit.
							
							.
					(c)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act.
				102.Modification of
			 rules for determining applicable percentage
				(a)In
			 generalSubsection (b) of section 42 is amended—
					(1)by striking the
			 semicolon and all that follows to the period in the heading,
					(2)by striking
			 paragraph (1) and inserting the following new paragraph:
						
							(1)In
				generalFor purposes of this section, the term applicable
				percentage means the greater of the alternative applicable percentage
				determined under paragraph (2) or—
								(A)9 percent in the
				case of any building to which subparagraph (B) does not apply, and
								(B)4 percent in the
				case of—
									(i)any
				existing building, and
									(ii)any new building
				if, at any time during the taxable year or any prior taxable year, there is or
				was outstanding any obligation—
										(I)not taken into
				account under section 146,
										(II)which is exempt
				from tax under section 103, and
										(III)the proceeds of
				which are or were used (directly or indirectly) with respect to such building
				or the operation thereof.
										,
				
					(3)by striking
			 Buildings placed in
			 service after 1987 in the heading for paragraph (2)
			 and inserting Alternative
			 applicable percentage, and
					(4)by striking
			 In the case of any qualified low-income building placed in service by
			 the taxpayer after 1987, the term applicable percentage
			 means in paragraph (2)(A) and inserting For purposes of
			 paragraph (1), the term alternative applicable percentage
			 means.
					(b)Modification of
			 rules related to Federal subsidies
					(1)In
			 generalParagraph (2) of section 42(i) (relating to determination
			 of whether building is Federally subsidized) is amended to read as
			 follows:
						
							(2)Exceptions for
				certain new buildings otherwise subject to 4 percent credit limitation
								(A)Election to
				reduce eligible basis by proceeds of obligationsA tax-exempt obligation shall not be taken
				into account under subsection (b)(1)(B)(ii) if the taxpayer elects to exclude
				the proceeds of such obligation from the eligible basis of the building for
				purposes of subsection (d).
								(B)Special rule
				for subsidized construction financingA tax-exempt obligation used to provide
				construction financing for any building shall not be taken into account under
				subsection (b)(1)(B)(ii) if—
									(i)such obligation
				(when issued) identified the building for which the proceeds of such obligation
				would be used, and
									(ii)such obligation
				is redeemed before such building is placed in
				service.
									.
					(2)Conforming
			 amendmentSection 1400N(c)(6) is amended by striking
			 December 31, 2010 and inserting the date of the enactment
			 of the Affordable Housing Investment Act of
			 2008.
					103.Increase in
			 credit for buildings in State designated areas
				(a)In
			 generalClause (i) of section 42(d)(5)(C) (relating to increase
			 in credit for buildings in high cost areas) is amended by striking or
			 difficult development area and inserting , difficult development
			 area, or State designated project.
				(b)State designated
			 projectSubparagraph (C) of section 42(d)(5) is amended by adding
			 at the end the following new clause:
					
						(v)State designated
				projectFor purposes of this subparagraph, the term State
				designated project means any project published as part of a State's
				qualified allocation plan (as defined in subsection (m)(1)(B)) and designated
				by the housing credit agency as meeting such criteria for designation under
				this clause as the State in which such project is located may specify. The
				rules of clauses (ii)(II) and (iii)(II) shall not apply for purposes
				designations made under this
				clause.
						.
				(c)Conforming
			 amendmentThe heading of subparagraph (C) of section 42(d)(5) is
			 amended by striking buildings in high cost areas and inserting
			 certain
			 buildings.
				104.Modification of
			 scattered site ruleParagraph
			 (7) of section 42(g) (relating to scattered site projects) is amended to read
			 as follows:
				
					(7)Scattered site
				projectsBuildings which would (but for their lack of proximity)
				be treated as a project for purposes of this section shall be so treated if the
				rent-restricted (within the meaning of paragraph (2)) residential units of such
				project are distributed among such buildings in proportion to the number of
				residential units in each
				building.
					.
			105.Treatment of
			 rural projectsSection 42(i)
			 (relating to definitions and special rules) is amended by adding at the end the
			 following new paragraph:
				
					(8)Treatment of
				rural projectsFor purposes of this section, in the case of any
				project for residential rental property located in a rural area (as defined in
				section 520 of the Housing Act of 1949), any income limitation measured by
				reference to area median gross income shall be measured by reference to the
				greater of area median gross income or national non-metropolitan median
				income.
					.
			106.Expansion of
			 allowable basis for community service facilitiesSection 42(d)(4)(C) (relating to inclusion
			 of basis of property used to provide services for certain nontenants) is
			 amended—
				(1)by striking 10 percent of the
			 eligible basis in clause (ii)and inserting 20 percent of the
			 first $5,000,000 in eligible basis plus 10 percent of the remaining eligible
			 basis, and
				(2)by adding at the
			 end the following new flush sentences:
					
						For
				each calendar year beginning after 2008, the dollar amount in clause (ii) shall
				be increased by an amount equal to such dollar amount multiplied by the
				cost-of-living adjustment determined under section 1(f)(3), determined by
				substituting calendar year 2007 for calendar year
				1992 in subparagraph (B) thereof. If any amount adjusted under the
				preceding sentence is not a multiple of $100,000, such amount shall be rounded
				to the next lowest multiple of
				$100,000..
				IIImprove
			 Coordination with Other Federal Housing Programs
			201.Affordable
			 housing credits allowed for section 8 moderate rehabilitation
			 developmentsParagraph (2) of
			 section 42(c) (relating to qualified low-income building) is amended by
			 striking the last sentence.
			202.Modification
			 to low-income housing credit rules for reduction of eligible basis by grants
			 received
				(a)In
			 generalThe Secretary of the Treasury shall modify Treasury
			 Regulations section 1.42–16(b) to provide that none of the following shall be
			 considered a grant made with respect to a building or its operation for
			 purposes of section 42(d)(5)(A) of the Internal Revenue Code of 1986:
					(1)Rental assistance
			 under section 521 of the Housing Act of 1949 (42 U.S.C. 1490a).
					(2)Assistance under
			 section 538(f)(5) of the Housing Act of 1949 (42 U.S.C. 1490p–2(f)(5)).
					(3)Interest
			 reduction payments under section 236 of the National Housing Act (12 U.S.C.
			 1715z–1).
					(4)Rental assistance
			 under section 202 of the Housing Act of 1959 (12 U.S.C. 1701q).
					(5)Rental assistance
			 under section 811 of the Cranston-Gonzalez National Affordable Housing Act (42
			 U.S.C. 8013).
					(6)Modernization,
			 operating, and rental assistance pursuant to section 202 of the Native American
			 Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4132).
					(7)Assistance under
			 title IV of the Stewart B. McKinney Homeless Assistance Act (42 U.S.C. 11361 et
			 seq.).
					(8)Tenant-based
			 rental assistance under section 212 of the Cranston-Gonzalez National
			 Affordable Housing Act (42 U.S.C. 12742).
					(9)Assistance under
			 the AIDS Housing Opportunity Act (42 U.S.C. 12901 et seq.).
					(10)Per diem
			 payments under section 2012 of title 38, United States Code.
					(11)Rent supplements
			 under section 101 of the Housing and Urban Development Act of 1965 (12 U.S.C.
			 1701s).
					(12)Assistance under
			 section 542 of the Housing Act of 1949 (42 U.S.C. 1490r).
					(13)Any other
			 ongoing payment used to enable the property to be rented to low-income
			 tenants.
					(b)Effective
			 dateThe modifications required by this section shall take effect
			 on the date of the enactment of this Act.
				(c)No
			 inferenceNothing contained in subsection (a) may be construed to
			 create any inference with respect to the consideration of any program specified
			 under subsection (a) as a grant made with respect to a building or its
			 operation for purposes of section 42(d)(5)(A) of the Internal Revenue Code of
			 1986 as in effect on the day before such date of enactment.
				IIIFacilitate
			 Private Investment Capital to Increase the Efficiency of Affordable Housing
			 Investment
			301.Repeal of
			 recapture bond rule
				(a)In
			 generalParagraph (6) of section 42(j) (relating to recapture of
			 credit) is amended to read as follows:
					
						(6)No recapture on
				disposition of building (or interest therein) reasonably expected to continue
				as a qualified low-income building
							(A)In
				generalIn the case of a disposition of a building or an interest
				therein, the taxpayer shall be discharged from liability for any additional tax
				under this subsection by reason of such disposition if it is reasonably
				expected that such building will continue to be operated as a qualified
				low-income building for the remaining compliance period with respect to such
				building.
							(B)Statute of
				limitations
								(i)Extension of
				periodThe period for assessing a deficiency attributable to the
				application of subparagraph (A) with respect to a building (or interest
				therein) during the compliance period with respect to such building shall not
				expire before the expiration of 3 years after the end of such compliance
				period.
								(ii)AssessmentSuch
				deficiency may be assessed before the expiration of the 3-year period referred
				to in clause (i) notwithstanding the provisions of any other
				law or rule of law which would otherwise prevent such
				assessment.
								.
				(b)Information
			 reporting
					(1)In
			 generalSubpart B of part III of subchapter A of chapter 61
			 (relating to information concerning transactions with other persons) is amended
			 by inserting after section 6050V the following new section:
						
							6050W.Returns
				relating to payment of low-income housing credit repayment amount
								(a)Requirement of
				reportingEvery person who, at any time during the taxable year,
				is an owner of a building (or an interest therein)—
									(1)which is in the
				compliance period at any time during such year, and
									(2)with respect to
				which recapture is required by section 42(j),
									shall, at
				such time as the Secretary may prescribe, make the return described in
				subsection (b).(b)Form and manner
				of returnsA return is described in this subsection if such
				return—
									(1)is in such form as
				the Secretary may prescribe, and
									(2)contains—
										(A)the name, address,
				and TIN of each person who, with respect to such building or interest, was
				formerly an investor in such owner at any time during the compliance
				period,
										(B)the amount (if
				any) of any credit recapture amount required under section 42(j), and
										(C)such other
				information as the Secretary may prescribe.
										(c)Statements To Be
				furnished to persons with respect to whom information is
				requiredEvery person required to make a return under subsection
				(a) shall furnish to each person whose name is required to be set forth in such
				return a written statement showing—
									(1)the name and
				address of the person required to make such return and the phone number of the
				information contact for such person, and
									(2)the information
				required to be shown on the return with respect to such person.
									The
				written statement required under the preceding sentence shall be furnished on
				or before March 31 of the year following the calendar year for which the return
				under subsection (a) is required to be made.(d)Compliance
				periodFor purposes of this section, the term compliance
				period has the meaning given such term by section
				42(i).
								.
					(2)Assessable
			 penalties
						(A)Subparagraph (B)
			 of section 6724(d)(1) (relating to definitions) is amended by inserting after
			 clause (xxi) the following new clause:
							
								(xxii)section 6050W
				(relating to returns relating to payment of low-income housing credit repayment
				amount),
								.
						(B)Paragraph (2) of
			 section 6724(d) is amended by striking or at the end of
			 subparagraph (BB), by striking the period at the end of subparagraph (CC) and
			 inserting , or, and by adding after subparagraph (CC) the
			 following new subparagraph:
							
								(DD)section 6050W
				(relating to returns relating to payment of low-income housing credit repayment
				amount).
								.
						(3)Clerical
			 amendmentThe table of sections for subpart B of part III of
			 subchapter A of chapter 61 is amended by inserting after the item relating to
			 section 6050V the following new item:
						
							
								Sec. 6050W. Returns relating to payment of low-income housing
				credit repayment
				amount.
							
							.
					(c)Effective
			 date
					(1)In
			 generalThe amendments made by this section shall apply with
			 respect to any liability for the credit recapture amount under section 42(j) of
			 the Internal Revenue Code of 1986 that arises after the date of the enactment
			 of this Act.
					(2)Special rule for
			 low-income housing buildings sold before date of enactment of this
			 ActIn the case of a building disposed of before the date of the
			 enactment of this Act with respect to which the taxpayer posted a bond (or
			 alternative form of security) under section 42(j) of the Internal Revenue Code
			 of 1986 (as in effect before such date of enactment), the taxpayer may elect
			 (by notifying the Secretary of the Treasury in writing)—
						(A)to cease to be
			 subject to the bond requirements under section 42(j)(6) of such Code, as in
			 effect before such date of enactment, and
						(B)to be subject to
			 the requirements of section 42(j) of such Code, as amended by this
			 section.
						302.Affordable
			 housing credit allowed against alternative minimum tax
				(a)In
			 generalSubparagraph (B) of section 38(c)(4) (relating to special
			 rules for specified credits) is amended by redesignating clauses (ii), (iii),
			 and (iv) as clauses (iii), (iv), and (v), respectively, and by inserting after
			 clause (i) the following new clause:
					
						(ii)the credit
				determined under section
				42(a),
						.
				(b)Effective
			 dateThe amendments made by this subsection shall apply to
			 taxable years beginning after the date of the enactment of this Act.
				303.Interest on
			 qualified mortgage bonds, qualified veterans’ mortgage bonds, and qualified
			 residential rental project exempt facility bonds exempt from alternative
			 minimum tax
				(a)In
			 generalClause (ii) of section 57(a)(5)(C) (relating to exception
			 for qualified 501(c)(3) bonds) is amended to read as follows:
					
						(ii)Exception for
				certain bondsFor purposes of clause (i), the term private
				activity bond shall not include—
							(I)any qualified
				501(c)(3) bond (as defined in section 145);
							(II)any qualified
				mortgage bond (as defined in section 143(a));
							(III)any qualified
				veterans’ mortgage bond (as defined in section 143(b)); and
							(IV)any exempt
				facility bond (as defined in section 142(a)) issued as part of an issue 95
				percent or more of the net proceeds of which are to be used to provide
				qualified residential rental projects (as defined in section
				142(d)).
							.
				(b)Effective
			 dateThe amendment made by this section shall apply to bonds
			 originally issued after the date of the enactment of this Act.
				IVHelp Preserve
			 Existing Affordable Housing
			401.Repeal of
			 10-year rule for acquisition housing credits
				(a)In
			 generalSubparagraph (B) of section 42(d)(2) (relating to
			 existing buildings) is amended by striking clause (ii) and by redesignating
			 clauses (iii) and (iv) as clauses (ii) and (iii), respectively.
				(b)Conforming
			 amendmentSection 42(d) is amended by striking paragraph (6) and
			 by redesignating paragraph (7) as paragraph (6).
				402.Modification
			 of related person rule for affordable housing credit
				(a)In
			 generalClause (iii) of section 42(d)(2)(D) (related to related
			 person, etc.) is amended to read as follows:
					
						(iii)Related
				personFor purposes of subparagraph (B)(iii), a person
				(hereinafter in this subclause referred to as the related
				person) is related to any person if the related person bears a
				relationship to such person specified in section 267(b) or 707(b)(1), or the
				related person and such person are engaged in trades or businesses under common
				control (within the meaning of subsections (a) and (b) of section
				52.
						.
				(b)Effective
			 dateThe amendment made by this subsection shall take effect on
			 the date of the enactment of this Act.
				VSimplify
			 Administration of the Housing Credit Program
			501.Elimination of
			 certain annual recertifications of tenant incomesParagraph (8) of section 42(g) (relating to
			 qualified low-income housing project) is amended—
				(1)by striking
			 may waive in the mater preceding subparagraph (A);
				(2)by inserting
			 may waive before any recapture in subparagraph
			 (A); and
				(3)by inserting
			 shall waive before any annual recertification in
			 subparagraph (B).
				VIConform
			 Multifamily Housing Bond Rules to Housing Credit Rules
			601.Coordination of
			 certain rules applicable to affordable housing credit and qualified residential
			 rental project exempt facility bonds
				(a)Determination of
			 next available unitParagraph (3) of section 142(d) (relating to
			 current income determinations) is amended by adding at the end the following
			 new subparagraph:
					
						(C)Exception for
				projects with respect to which affordable housing credit is
				allowedIn the case of a project with respect to which credit is
				allowed under section 42, the second sentence of subparagraph (B) shall be
				applied by substituting building (within the meaning of section
				42) for
				project.
						.
				(b)StudentsParagraph
			 (2) of section 142(d) (relating to definitions and special rules) is amended by
			 adding at the end the following new subparagraph:
					
						(C)StudentsStudents
				(as defined in section 152(f)(2)) shall not be treated as satisfying the
				requirements of subparagraph (A) or (B) of paragraph (1) except under rules
				similar to the rules of
				42(i)(3)(D).
						.
				(c)Single-room
			 occupancy unitsParagraph (2)
			 of section 142(d) (relating to definitions and special rules), as amended by
			 this Act, is further amended by adding at the end the following new
			 subparagraph:
					
						(D)Single-room
				occupancy unitsA unit shall
				not fail to be treated as a residential unit merely because such unit is a
				single-room occupancy unit (within the meaning of section
				42).
						.
				(d)Effective
			 dateThe amendments made by this section shall apply to
			 determinations of the status of qualified residential rental projects for
			 periods beginning after the date of the enactment of this Act, with respect to
			 bonds issued before, on, or after such date.
				VIIImprove the
			 Mortgage Revenue Bond Program
			701.Special rule
			 for use of mortgage bonds for disaster victims, single parents, and
			 homemakers
				(a)In
			 generalParagraph (2) of section 143(d) (relating to exceptions
			 to 3-year requirement) is amended by striking and at the end of
			 subparagraph (C) and by inserting after subparagraph (D) the following new
			 subparagraphs:
					
						(E)financing of
				residences for individuals with an ownership interest in a principal residence
				which—
							(i)is located in an
				area with respect to which a major disaster has been declared by the President
				under section 401 of the Robert T. Stafford Disaster Relief and Emergency
				Assistance Act, and
							(ii)has been
				rendered uninhabitable by reason of the major disaster,
							(F)financing of
				residences for individuals who—
							(i)are not married,
				and
							(ii)have one or more
				qualifying children (within the meaning of section 152), and
							(G)financing of
				residences for displaced
				homemakers,
						.
				(b)Displaced
			 homemakersSection 143(d) is amended by adding at the end the
			 following new paragraph:
					
						(4)Displaced
				homemakerFor purposes of paragraph (2)(G), the term
				displaced homemaker means any individual who is—
							(A)over 18 years of
				age,
							(B)is not employed
				or underemployed and is experiencing difficulty in obtaining or upgrading
				employment, and
							(C)has not worked
				full-time full-year in the labor force for a number of years before the date on
				which financing for a residence is supplied, but has, during such years, worked
				primarily without remuneration to care for the home and
				family.
							.
				(c)Effective
			 dateThe amendments made by this section shall apply to bonds
			 issued after the date of the enactment of this Act.
				702.Repeal of
			 required use of certain principal repayments on qualified mortgage issues to
			 redeem bonds
				(a)In
			 generalSubparagraph (A) of section 143(a)(2) (relating to
			 qualified mortgage issue defined) is amended by inserting and at
			 the end of clause (ii), by striking , and at the end of clause
			 (iii) and inserting a period, and by striking clause (iv) and the last
			 sentence.
				(b)Conforming
			 amendmentClause (ii) of section 143(a)(2)(D) is amended by
			 striking (and clause (iv) of subparagraph (A)).
				(c)Effective
			 dateThe amendments made by this section shall apply to
			 repayments received after the date of the enactment of this Act.
				VIIIEffective
			 Date
			801.Effective
			 dateExcept as otherwise
			 provided in this Act, the amendments made by this Act shall apply to—
				(1)housing credit
			 dollar amounts allocated after the date of the enactment of this Act,
			 and
				(2)buildings placed
			 in service after such date to the extent paragraph (1) of section 42(h) of the
			 Internal Revenue Code of 1986 does not apply to such building by reason of
			 paragraph (4) thereof, but only with respect to bonds issued after such
			 date.
				
